Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018).
	Claim 1 recites the following:
	A system for automatically detecting and mitigating errors in a cloud computing environment, the system comprising: [Additional elements that do not amount to more than the judicial exception]
	an anomaly detection server communicatively coupled to the cloud computing environment, the anomaly detection server including an electronic processor configured to: [Additional elements that do not amount to more than the judicial exception]
	receive, from a telemetry server, telemetry data for the cloud computing environment; [Abstract idea of collecting data]
	detect an error within the cloud computing environment based on the telemetry data; [Abstract idea of analyzing data]
	determine an error type for the error based on the telemetry data; [Abstract idea of analyzing data]
	determine an impact severity for the error based on the telemetry data; [Abstract idea of analyzing data]

	when the error type is a reportable error type and the impact severity does not exceed a predetermined threshold, transmit an electronic message including the error. [Abstract idea of analyzing and reporting data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 2 recites the following:
	The system of claim 1, wherein the telemetry data includes natural language associated with the error, and [Abstract data type]

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 3 recites the following:
	The system of claim 2, wherein the machine learning model is trained using historical telemetry data associated with the cloud computing environment. [Abstract idea of analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 4 recites the following:
	The system of claim 1, wherein the telemetry data includes at least one selected from the group consisting of application usage data, a unified logging service (ULS) tag, a stack trace, a dependency, an event, and a performance metric. [Abstract data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 5 recites the following:
	The system of claim 1, wherein the error type is one selected from the group consisting of a code defect error, a benign error, a service outage error, and an ambiguous error. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 6 recites the following:

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 7 recites the following:
	The system of claim 1, wherein the electronic processor is configured to determine the impact severity for the error based on at least one selected from the group consisting of a characteristic of at least one user associated with the error, a characteristic of at least one site associated with the error, a 
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The system merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 8 recites the following:
	The system of claim 1, wherein the electronic processor is configured to perform the mitigation action by performing at least one selected from the group consisting of generating an incident management system log entry, transmitting an electronic message to a partner associated with the error, rolling back a software update, and halting deployment of a multi-system software update. [Abstract idea of analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing environment” itself. The system merely collects, analyzes, manipulates MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claims [9-10] and 11-17 are rejected based on similar rationale given to claims [1] and 2-8.
	Claims 18-19 and 20 are rejected based on similar rationale given to claims 1-2 and 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. US 2019/0377622 (hereinafter “Kurian”) in view of Ivanova et al. US 2016/0062816 (hereinafter “Ivanova”).
	Regarding claim 1, Kurian teaches: A system for automatically detecting and mitigating errors in a cloud computing environment, the system comprising: [FIG. 1A]

	receive, from a telemetry server, telemetry data for the cloud computing environment; [FIG. 5 and 0090: “at step 505, a computing platform having at least one processor, a communication interface, and memory may receive, from one or more virtual machine host platforms, one or more error log files.”]
	detect an error within the cloud computing environment based on the telemetry data; [FIG. 5 and 0090: “At step 510, the computing platform may generate, based on the error log files, an error lattice. At step 515, after generating the error lattice, the computing platform may identify relationships between error codes in the error lattice. At step 520, the computing platform may determine whether a predetermined error outcome threshold has been exceeded.”]
	determine an error type for the error based on the telemetry data; [0047: “At step 210, the predictive error resolution computing platform 102 may identify error code relationships using the error lattice... In some examples, the predictive error resolution computing platform 102 may determine that the multiple virtual machine host platforms are each being overexerted between 4 PM and 5 PM on Monday through Friday”; FIG. 5 and 0090: “At step 515, after generating the error lattice, the computing platform may identify relationships between error codes in the error lattice…”]
	determine an impact severity for the error based on the telemetry data; [0048: “At step 211, the predictive error resolution computing platform 102 may determine a predicted error outcome. In determining the predicted error outcome, the predictive error resolution computing platform 102 may determine a consequence of previously accumulated error occurrences”; FIG. 5 and 0090: “At step 520, the computing platform may determine whether a predetermined error outcome threshold has been exceeded…”]

	Kurian does not expressively disclose when the error type is a reportable error type and the impact severity does not exceed a predetermined threshold, transmit an electronic message including the error. However, Kurian does state “[i]f the predetermined error outcome threshold has not been exceeded, the computing platform may return to step 505 to receive additional error log files.” See Kurian paragraph 0090.
	Ivanova teaches: when the error type is a reportable error type and the impact severity does not exceed a predetermined threshold, transmit an electronic message including the error. [0040-0041: “…outage 310 may still be detected if the number of errors in the error signal 314 falls below an outage threshold value within a small variance of the outage threshold value… An alert 318 may be generated in response to a detection of the outage 310 from the error signal 314.”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Kurian’s error below a threshold step which continues to collect additional log files with Ivanova’s error below a threshold step which generates an error signal. One would have been motivated to have combined the steps because the inventions are analogous and both are capable of reporting errors. Kurian merely chooses to exclude sending an alert if a threshold value is not met. 
	Regarding claim 2: The system of claim 1, wherein the telemetry data includes natural language associated with the error, and [Kurian, 0082: “…graphical user interface 405 may include information associated with resolution of the error indicated in the error information, such as an error type, an operator tasked with resolution of the error, a method for resolving the error, an estimated resolution time, and the like.”]
	the electronic processor is configured to determine the error type for the error by analyzing the natural language using a machine learning model. [Kurian, 0082: “…the information displayed on the graphical user interface 405 may be determined using one or more machine learning algorithms and one or more machine learning datasets.”]
	Regarding claim 3: The system of claim 2, wherein the machine learning model is trained using historical telemetry data associated with the cloud computing environment. [Kurian, 0082: “…the information displayed on the graphical user interface 405 may be determined using one or more machine learning algorithms and one or more machine learning datasets.” Note it is inherent to machine learning to use historical/trained data.]
	Regarding claim 4: The system of claim 1, wherein the telemetry data includes at least one selected from the group consisting of application usage data, a unified logging service (ULS) tag, a stack trace, a dependency, an event, and a performance metric. [Kurian, 0038: “For example, the first virtual machine host platform 104 may attempt to process a plurality of payments and may experience a plurality of errors while doing so. For each of the plurality of errors, the first virtual machine host platform 104 may determine an error code representative of the respective errors.”]
	Regarding claim 5: The system of claim 1, wherein the error type is one selected from the group consisting of a code defect error, a benign error, a service outage error, and an ambiguous error. 
	Regarding claim 6: The system of claim 1, wherein the electronic processor is configured to determine the impact severity for the error based on at least one selected from the group consisting of a quantity of users using a feature associated with the error, an access type for a feature associated with the error, a quantity of users experiencing the error, a quantity of sites experiencing the error, and a geographic impact for the error. [Kurian, 0049: “For example, if at step 211, the predictive error resolution computing platform 102 determines a predicted error outcome indicating that the multiple virtual machine host platforms may be overexerted tomorrow between 4 PM-5 PM, the predictive error resolution computing platform 102 may determine a system configuration update indicating that processing power of the multiple virtual machine host platforms should be increased during this timeframe. In another example, the predictive error resolution computing platform 102 may determine.”]
	Regarding claim 7: The system of claim 1, wherein the electronic processor is configured to determine the impact severity for the error based on at least one selected from the group consisting of a characteristic of at least one user associated with the error, a characteristic of at least one site associated with the error, a characteristic of at least one device associated with the error, and a characteristic of at least one network associated with the error. [Kurian, 0049: “For example, if at step 211, the predictive error resolution computing platform 102 determines a predicted error outcome indicating that the multiple virtual machine host platforms may be overexerted tomorrow between 4 PM-5 PM, the predictive error resolution computing platform 102 may determine a system configuration update indicating that processing power of the multiple virtual machine host platforms 
	Regarding claim 8: The system of claim 1, wherein the electronic processor is configured to perform the mitigation action by performing at least one selected from the group consisting of generating an incident management system log entry, transmitting an electronic message to a partner associated with the error, rolling back a software update, and halting deployment of a multi-system software update. [FIG. 5 and 0090: “If the predetermined error outcome threshold has been exceeded, the computing platform may proceed to step 525”; and 0091: “At step 525, the computing platform may determine a system configuration update to be applied to the one or more virtual host platforms… At step 535, the computing platform may send, to the dynamic resource management computing platform, the one or more system configuration commands directing the dynamic resource management computing platform to distribute relevant portions of the system configuration update to each of the one or more virtual host platforms.”]
	Claims [9-10] and 11-17 are rejected based on similar rationale given to claims [1] and 2-8.
	Claims 18-19 and 20 are rejected based on similar rationale given to claims 1-2 and 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113